DETAILED ACTION
Notice to Applicant
The following is an Examiner’s Amendment and Statement of Reasons for Allowance following Applicant’s response including claim amendments and arguments of 18 December 2020.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 18 December 2020, Applicant amended claims 1, 10, and 18.  Claims 2 – 4, 7, 11, 15, and 19 are cancelled.


Response to Arguments
Applicant’s arguments, filed 18 December 2020, with respect to the amended independent claims not being taught by the cited prior art is persuasive.  The 35 U.S.C. 103 rejection has been withdrawn. 


Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance following Applicant’s response of 18 December 2020.

Claims 1, 5 – 6, 8 – 10, 12 – 14, 16 – 18, and 20 are allowed.  

The reasons for allowance can be found in Applicant Arguments/Remarks filed 18 December 2020, especially on pages 11 and 12 of 13 regarding the arguments that the independent claims now amended are not taught alone or in combination by Bash, Moritz, or Morgan. 
None of the prior art of record, taken individually or in any combination, teach, inter alia to receiving, by one or more processors, an indication of completion of a manual component add, move or change operation within the data center installation; based on receipt of the indication of completion of the manual component add, move or change operation, determining, by the one or more processors, that there is a component-related deficiency within the data center installation related to the component of the data center that was manually added, moved or changed in the data center installation pursuant to the add, move or change operation, the determining including: instructing a robotic system to traverse to a region of the data center installation where the component was manually added, moved or changed in the data center installation; receiving a captured component image for evaluation from the robotic system within the data center installation, the captured component image being captured by the robotic system and being an image of the component of the data center installation that was manually added, moved or changed in the data center installation pursuant to the add, move or change operation; and evaluating, at least in part by image processing analysis, the captured component image to identify the component-related deficiency within the data center installation related to the manual component add, move or change operation, the evaluating comprising: using the captured component image to identify, by the one or more processors, the component of the data center installation, the using comprising comparing the captured component image to one or more saved component images; and comparing, by the one or more processors, the identified component to an expected component of the add, move or change operation to facilitate identifying the component-related deficiency within the data center installation related to the component of the data center that was manually added, moved or changed in the data center installation pursuant to the add, move or change operation; determining, by the one or more processors, based at least in part on one or more measurements within the data center installation, an energy penalty due to the identified component-related deficiency within the data center installation; and based on the energy penalty exceeding a predefined threshold, initiating an action to correct the component-related deficiency within the data center installation related to the manual component add, move or change operation.  
Furthermore, neither the prior art, the nature of the problem, not knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961.  The examiner can normally be reached on Monday to Thursday 8am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMANDA GURSKI/Primary Examiner, Art Unit 3623